
	

113 HRES 306 IH: Providing for the consideration of the resolution (H. Res. 36) establishing a select committee to investigate and report on the attack on the United States consulate in Benghazi, Libya.
U.S. House of Representatives
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 306
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2013
			Mr. Stockman
			 submitted the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Providing for the consideration of the
		  resolution (H. Res. 36) establishing a select committee to investigate and
		  report on the attack on the United States consulate in Benghazi,
		  Libya.
	
	
		That upon the adoption of this resolution
			 the Speaker shall, pursuant to clause 2(b) of rule XVIII, declare the House
			 resolved into the Committee of the Whole House on the state of the Union for
			 consideration of the resolution (H. Res. 36) establishing a select committee to
			 investigate and report on the attack on the United States consulate in
			 Benghazi, Libya. The first reading of the resolution shall be dispensed with.
			 All points of order against the resolution and against its consideration are
			 waived. The resolution shall be considered as read. General debate shall be
			 confined to the resolution and shall not exceed one hour equally divided and
			 controlled by the chair and ranking minority member of the Committee on Rules.
			 After general debate the resolution shall be considered for amendment under the
			 five-minute rule. At the conclusion of consideration of the resolution for
			 amendment the Committee shall rise and report the resolution to the House with
			 such amendments as may have been adopted. The previous question shall be
			 considered as ordered on the resolution and amendments thereto to adoption
			 without intervening motion or demand for division of the question except one
			 motion to recommit with or without instructions.
		
